      HIGHLY
     Case     CONFIDENTIAL –Document
          4:20-cv-05640-YGR   ATTORNEYS' EYES
                                     490-5     ONLY
                                           Filed     SUBJECT
                                                 04/27/21    TO1 THE
                                                          Page   of 30
                            PROTECTIVE ORDER



                          UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF CALIFORNIA

                                 OAKLAND DIVISION


EPIC GAMES, INC.,                               No. 4:20-CV-05640-YGR-TSH
                Plaintiff, Counter-defendant,   WRITTEN DIRECT TESTIMONY OF
                                                DOMINIQUE HANSSENS, PH.D.
                    vs.

APPLE INC.,                                     Trial Date: May 3, 2021
                                                Time: 8:00 a.m.
                Defendant, Counterclaimant.
                                                Courtroom: 1, 4th Floor
                                                Judge: Hon. Yvonne Gonzalez Rogers Ex.
                                                Ex. Expert 10




Epic v. Apple, No. 4:20-CV-                                       Written Direct Testimony of
05640-YGR-TSH                                                     Dominique Hanssens, Ph.D.
          HIGHLY
         Case     CONFIDENTIAL –Document
              4:20-cv-05640-YGR   ATTORNEYS' EYES
                                         490-5     ONLY
                                               Filed     SUBJECT
                                                     04/27/21    TO2 THE
                                                              Page   of 30
                                PROTECTIVE ORDER



I.        Summary of Opinions
1.      Device Usage Opinions: I conducted two surveys following standard survey research
practices. In both of my surveys, the vast majority of respondents—who were all iPhone and
iPad users in the U.S.—regularly used or could have regularly used at least one of the following
types of devices in the last 12 months: smartphones and tablets not manufactured by Apple,
desktops and laptops manufactured by Apple and others, gaming consoles, and handheld gaming
devices. These are all devices on which a user can access digital gaming content. ¶¶ 5–20.
             a. Opinion 1. Results of my first survey show that 92 percent of respondents who
                downloaded apps from the App Store had regularly used at least one other type of
                device (i.e., devices other than iPhones and iPads) with which they could access
                digital gaming content, in the last 12 months. Further, 99 percent of respondents
                in the first survey had regularly used or could have regularly used at least one
                other type of device (i.e., devices other than iPhones and iPads) with which they
                could access digital gaming content, in the last 12 months. ¶ 16
             b. Opinion 2. Similarly, results of my second survey show that 97 percent of
                respondents who played Fortnite on their iPhones and iPads had regularly used at
                least one other type of device (i.e., devices other than iPhones and iPads) with
                which they could access digital gaming content, in the last 12 months. Further, 99
                percent of respondents in the second survey had regularly used or could have
                regularly used at least at least one other type of device (i.e., devices other than
                iPhones and iPads) with which they could access digital gaming content, in the
                last 12 months. ¶ 17
             c. Opinion 3. The vast majority of respondents who played Fortnite on their
                iPhones and/or iPads (94 percent) played digital games on at least one other type
                of device (i.e., devices other than iPhones and iPads), in the last 12 months. ¶ 17.
2.       Rossi Survey/Results Opinions: Professor Rossi conducted a survey of U.S. consumers
to measure how they would respond to a hypothetical five percent price increase to “in-app
purchases and subscriptions when purchased from within iOS apps.” 1 In my review of Professor
Rossi’s survey, I found that he failed to follow established practices for survey research, and his
questionnaire design choices introduced known sources of response bias. The results of his
survey are therefore biased and unreliable, and analyses (such as Professor Rossi’s price
elasticity calculations) that rely on these biased data are themselves biased and unreliable.
¶¶ 21–60. Specifically, Professor Rossi:
          a. Opinion 4. Excluded from his survey an important segment of digital game
             consumers (those aged 13 to 16), and an important segment of in-app purchase and
             subscription consumers (those who had made in-app purchases or bought
             subscriptions outside the 30-day window prior to the survey). ¶ 29.




1   Written Direct Testimony of Peter E. Rossi, Ph.D. (“Rossi”), ¶ 2.
    Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
    05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                               Page 1
          HIGHLY
         Case     CONFIDENTIAL –Document
              4:20-cv-05640-YGR   ATTORNEYS' EYES
                                         490-5     ONLY
                                               Filed     SUBJECT
                                                     04/27/21    TO3 THE
                                                              Page   of 30
                                PROTECTIVE ORDER



          b. Opinion 5. Created a hypothetical price increase scenario that was confusing and
             likely biased respondents toward keeping the same purchases under the hypothetical
             price increase. ¶ 37.
          c. Opinion 6. Made multiple, significant revisions to resolve respondent confusion
             about the hypothetical price increase scenario, but did not interview a single survey
             taker to determine if those sources of confusion were actually resolved (i.e., he did
             not pretest his final survey instrument). ¶ 34.
          d. Opinion 7. Failed to provide a clear and complete set of choices respondents could
             make to shift payments from the App Store, and likely understated the proportion of
             real-world consumers who would switch to paying for in-app purchases and
             subscriptions through means other than the App Store to reduce spending. ¶ 54.
II.       Background and Qualifications
3.      I am a Distinguished Research Professor of Marketing at the UCLA Anderson School of
Management. My research focuses on strategic marketing problems, to which I apply expertise
in data-analytical methods, such as surveys, econometrics, and time-series analysis. From 2005
to 2007, I served as the Executive Director of the Marketing Science Institute in Cambridge,
Massachusetts. The American Marketing Association awarded me the Churchill Award (2007)
and the Mahajan Award (2013) for Career Contributions to Marketing Research and Marketing
Strategy, respectively. The INFORMS Society for Marketing Science elected me as a Fellow
(2010) and awarded me the Buck Weaver Award (2015) for lifetime contributions to the theory
and practice of marketing.
4.       My assignments and opinions in this matter were described in an opening expert report
dated February 16, 2021, and a rebuttal report, dated March 15, 2021. I designed and conducted
two device usage surveys. I also reviewed and evaluated the reliability of the survey instrument
designed and implemented by Epic’s survey expert, Professor Rossi, and the validity and
reliability of his survey results. This is my direct testimony as if I were in court testifying in
person, and is given under penalty of perjury.
III.      iOS App Survey and iOS Fortnite Survey
5.      I was asked to assess the use of or access to devices other than Apple smartphones and
tablets (“iOS Devices”) on which users can access digital gaming content (“Other Electronic
Devices”) 2 by two specific populations: iOS Device users in the United States who visited the


2 “Other Electronic Devices” or “Other Electronic Device” include smartphones and tablets other
than iOS Devices, personal computers (desktops and laptops, including such products
manufactured by Apple), gaming consoles, and handheld gaming devices. See Complaint for
Injunctive Relief, Epic Games, Inc. v. Apple Inc., U.S. District Court for the Northern District of
California, Civil Action No. 4:20-CV-05640-YGR, August 13, 2020, ¶ 23. (“Epic has developed
several popular entertainment software products that can be played on an array of platforms—
such as personal computers, gaming consoles, and mobile devices.”).

    Epic v. Apple, No. 4:20-CV-                                       Written Direct Testimony of
    05640-YGR-TSH                                                     Dominique Hanssens, Ph.D.



                                                Page 2
          HIGHLY
         Case     CONFIDENTIAL –Document
              4:20-cv-05640-YGR   ATTORNEYS' EYES
                                         490-5     ONLY
                                               Filed     SUBJECT
                                                     04/27/21    TO4 THE
                                                              Page   of 30
                                PROTECTIVE ORDER



App Store and downloaded apps (“iOS App Store Users”), and iOS Device users in the United
States who played Fortnite on their iOS Devices (“iOS Fortnite Players”). 3 I was also asked to
assess whether iOS Fortnite Players use Other Electronic Devices to play digital games. To
carry out this assignment, I conducted two surveys targeting the two different populations
identified above (“iOS App Survey” and “iOS Fortnite Survey,” respectively).

          A.     Surveys’ Design and Implementation

6.      In designing and implementing my surveys, I followed standard scientific methods to
ensure the reliability of the results, including (but not limited to): identifying the population of
interest and generating a sample that is representative of that population; minimizing or
eliminating bias in questionnaire design (e.g., potential biases stemming from question wording,
ordering of questions, or answer choices); ensuring high-quality answers (e.g., by avoiding
confusion or guessing by respondents); and using measures to ensure data integrity (e.g.,
attention check questions and decoys). I also conducted rigorous pretests of both surveys, which
involved interviews of each pretest participant about the survey they took by a professional
survey interviewer who was not privy to the purpose of the survey. The results of the pretests
showed that respondents understood the questions as I intended and had no difficulty providing
answers.
7.     I used an online panel to field the two surveys and applied measures to ensure that each
of my samples was representative of the relevant target populations. For the iOS App Survey, I
required that the demographics of respondents who started the survey were representative of the
U.S. Census demographics in terms of age, gender, and geographic region (commonly referred to
by survey practitioners as “click balancing”). For the iOS Fortnite Survey, I imposed
demographic quotas for age and gender to ensure that the demographics of respondents were
representative of the Fortnite players’ known demographics, and applied geographic quotas
representative of the U.S. Census demographics. The sample for both surveys included
respondents aged 13 or older. People younger than 18 commonly access digital gaming content
on a variety of devices. Further, Fortnite is deemed suitable for users aged 13 and older, and the
13 to 16 year old demographic comprises a significant part of the population of Fortnite players.
Therefore, it was important to include this younger demographic group in the sample. Parental
consent was obtained for all survey participants under 18 years old.
8.      In the screening section of the surveys, I asked respondents a series of questions to
identify those who met the criteria for the target population. In particular, I asked respondents to
identify the types of devices they regularly used in the last 12 months (the list included
smartphones, tablets, and “decoy” electronic devices). I then asked respondents who indicated
they regularly used a smartphone or tablet in the last 12 months to identify the operating systems
of these devices from a list. I asked the question separately for smartphones and tablets, but the



3 Further, for iOS App Store Users, I was asked to collect information about paid app purchases
and in-app purchase behavior on iOS Devices. For iOS Fortnite Players, I was asked to collect
information about their in-app purchase behavior when playing Fortnite on their iOS Devices.
    Epic v. Apple, No. 4:20-CV-                                       Written Direct Testimony of
    05640-YGR-TSH                                                     Dominique Hanssens, Ph.D.



                                              Page 3
       HIGHLY
      Case     CONFIDENTIAL –Document
           4:20-cv-05640-YGR   ATTORNEYS' EYES
                                      490-5     ONLY
                                            Filed     SUBJECT
                                                  04/27/21    TO5 THE
                                                           Page   of 30
                             PROTECTIVE ORDER



choices of operating systems were identical. To ensure respondents could respond accurately, I
provided examples of popular smartphone and tablet models for each operating system. Exhibit
1 shows the question posed to respondents who indicated that they had regularly used a
smartphone in the last 12 months. Respondents who did not select “Apple iOS” as the operating
system for either a smartphone or tablet were terminated.
                                          Exhibit 1




       Source: DX-4871.012; DX-4875.012




 Epic v. Apple, No. 4:20-CV-                                     Written Direct Testimony of
 05640-YGR-TSH                                                   Dominique Hanssens, Ph.D.



                                            Page 4
        HIGHLY
       Case     CONFIDENTIAL –Document
            4:20-cv-05640-YGR   ATTORNEYS' EYES
                                       490-5     ONLY
                                             Filed     SUBJECT
                                                   04/27/21    TO6 THE
                                                            Page   of 30
                              PROTECTIVE ORDER




9.       In the iOS App Survey, I asked respondents to indicate whether they had visited the App
Store to download apps on the iOS Devices they regularly used in the last 12 months. To ensure
that they could not guess the criterion for continuing with the survey, I included several “decoy”
activities, such as listening to music, editing digital photographs or images, and streaming and
watching videos, as seen in Exhibit 2 below. Respondents who did not indicate that they had
downloaded apps on the iOS Devices they regularly used in the last 12 months were terminated.
                                            Exhibit 2




       Source: DX-4871.014




 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                      Dominique Hanssens, Ph.D.



                                              Page 5
       HIGHLY
      Case     CONFIDENTIAL –Document
           4:20-cv-05640-YGR   ATTORNEYS' EYES
                                      490-5     ONLY
                                            Filed     SUBJECT
                                                  04/27/21    TO7 THE
                                                           Page   of 30
                             PROTECTIVE ORDER



10.     In the iOS Fortnite Survey, I asked respondents to identify which games they had played
on the iPhones and/or iPads they had regularly used in the last 12 months. As seen in Exhibit 3,
I provided respondents a list of games based on lists of popular games available on iOS Devices
that covered a mix of gaming genres (including Fortnite). As an additional quality assurance
measure, I included three fake “decoy” games (“Sands of Alethkar,” “Guard Dogs,” and “Sword
of Radch”) to catch respondents who were either not paying attention or were trying to guess the
criterion for continuing with the survey. Respondents who did not select Fortnite, as well as
those that selected any of the “decoy” games, were terminated.


                                           Exhibit 3




       Source: DX-4875.015




 Epic v. Apple, No. 4:20-CV-                                       Written Direct Testimony of
 05640-YGR-TSH                                                     Dominique Hanssens, Ph.D.



                                             Page 6
        HIGHLY
       Case     CONFIDENTIAL –Document
            4:20-cv-05640-YGR   ATTORNEYS' EYES
                                       490-5     ONLY
                                             Filed     SUBJECT
                                                   04/27/21    TO8 THE
                                                            Page   of 30
                              PROTECTIVE ORDER



11.     Across both surveys, for respondents who qualified for the main questionnaires and had
regularly used both a smartphone and a tablet in the last 12 months, I asked about other
smartphones and tablets they indicated they had not regularly used in this time frame. In these
questions, respondents were shown only types of smartphones and tablets they did not indicate
regularly using in the screener section. Exhibit 4 below provides an example of the question
posed for iPhone users. In this question, I asked respondents to indicate whether (1) this type of
device was available for them to regularly use, but they did not regularly use it in the last 12
months; or (2) this type of device was not available for them to regularly use in the last 12
months. I also provided an example for devices available to regularly use, as seen in Exhibit 4.


                                            Exhibit 4




       Source: DX-4871.018; DX-4875.021




 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                              Page 7
        HIGHLY
       Case     CONFIDENTIAL –Document
            4:20-cv-05640-YGR   ATTORNEYS' EYES
                                       490-5     ONLY
                                             Filed     SUBJECT
                                                   04/27/21    TO9 THE
                                                            Page   of 30
                              PROTECTIVE ORDER



12.     The next question in both surveys probed respondents about a larger set of Other
Electronic Devices they regularly used or could have regularly used in the last 12 months. I
provided respondents five different types of electronic devices, and included examples of the
most popular brands for each device type. As seen below in Exhibit 5, I asked respondents to
indicate whether (1) they regularly used this type of device in the last 12 months; (2) this type of
device was available for them to regularly use, but they did not regularly use it in the last 12
months; or (3) this type of device was not available for them to regularly use in the last 12
months. I also included a “Don’t know / not sure” option for each type of device.
                                             Exhibit 5




       Source: DX-4871.020; DX-4875.023
13.    I posed questions about devices that respondents used or could have used “in the last 12
months” in both of my surveys to reduce the impact of seasonality and other idiosyncratic
circumstances on device usage patterns. I asked respondents about “regular use” to narrow the
relevant universe of devices to a set that respondents could easily identify as those they actually
used or those they could have used on a regular basis (and exclude devices that they would rarely
or occasionally use). Due to the natural variation in the frequency of device use between

 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                        Dominique Hanssens, Ph.D.



                                               Page 8
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 10THE
                                                                    of 30
                             PROTECTIVE ORDER



respondents and/or devices, this framing also allowed flexibility for respondents to be able to
identify devices appropriately based on what regular use would mean for each of them and for
each of their relevant devices.
14.     Similarly, I used the term “available” when I asked about devices respondents did not
regularly use but could have regularly used if they wanted to. In all questions using this term, I
provided respondents with a simple example to further ensure what I was asking was clear. I
pretested both surveys and confirmed that pretest participants did not have difficulty identifying
the devices they had regularly used or could have regularly used in the last 12 months.
15.     In the iOS Fortnite Survey, I asked respondents to identify whether they played games on
the Other Electronic Devices they identified as having regularly used in the last 12 months (see
Exhibit 6). I did not include iPhones and/or iPads in the list since I already asked the
respondents in the screening questions about their gaming behavior on their iOS Devices (see
Exhibit 3). I also did not include gaming consoles and/or handheld gaming devices in the list to
avoid confusion among respondents as to why they were being asked whether they played games
on gaming devices. When I analyzed the share of respondents who used Other Electronic
Devices to play games, I implicitly assumed that respondents who regularly used a gaming
device, used the device to play games. While consumers may use these devices for multiple
purposes in addition to playing games (such as watching streamed shows and movies), these
devices are marketed as designed specifically for gaming activity, so it is reasonable to assume
that the vast majority of, if not all, users of these devices would use them to play games.
                                            Exhibit 6




       Source: DX-4875.026

       B.      Survey Results

16.    In my iOS App Survey, I found the vast majority of iOS App Store Users regularly used
Other Electronic Devices in the last 12 months (see Exhibit 7 below). In particular:


 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                              Page 9
     HIGHLY
    Case      CONFIDENTIAL Document
         4:20-cv-05640-YGR – ATTORNEYS'
                                    490-5EYES
                                           FiledONLY  SUBJECT
                                                 04/27/21 PageTO
                                                               11THE
                                                                  of 30
                           PROTECTIVE ORDER



           •      92 percent of iOS App Store Users had regularly used at least one type of Other
                  Electronic Devices in the last 12 months;
           •      81 percent of iOS App Store Users had regularly used at least one type of Other
                  Electronic Devices not manufactured by Apple in the last 12 months;
           •      99 percent of iOS App Store Users had regularly used or could have regularly
                  used at least one type of Other Electronic Devices in the last 12 months;
           •      95 percent of iOS App Store Users had regularly used or could have regularly
                  used at least one type of Other Electronic Devices not manufactured by Apple in
                  the last 12 months;
           •      41 percent of iOS App Store Users indicated that they had regularly used gaming
                  consoles and/or handheld gaming devices in the last 12 months; and
           •      61 percent of iOS App Store Users indicated that they had regularly used or could
                  have regularly used gaming consoles and/or handheld gaming devices in the last
                  12 months.
                                                           Exhibit 7
                    Other Electronic Devices Used or Available to Use by iOS App
                                 Store Users (Share of Respondents)

                                                                                          Regularly Used This Device or
                                                                                             Device Was Available
                                                             Regularly Used This Device          to Regularly Use
      Device                                                   in the Last 12 Months          in the Last 12 Months

      Smartphones with Non-iOS Operating Systems                         27%                           56%
        Android                                                          22%                           49%
        Microsoft                                                        13%                           30%
      Tablets with Non-iOS Operating Systems                             23%                           48%
        Android                                                          18%                           41%
        Microsoft                                                        11%                           31%
      Laptops                                                            71%                           86%
        Apple                                                            36%                           47%
        Brands Other Than Apple                                          50%                           68%
      Desktops                                                           48%                           64%
        Apple                                                            22%                           35%
        Brands Other Than Apple                                          36%                           53%
      Gaming Consoles and/or Handheld Gaming Devices                     41%                           61%
        Nintendo Switch (including Nintendo Switch Lite)                 21%                              –
        PlayStation (PS Series Console)                                  25%                              –
        Xbox                                                             21%                              –
        Nintendo DS Series                                               10%                              –
        PlayStation Vita                                                  6%                              –
        GPD XD Plus                                                       1%                              –

      Other Electronic Devices                                           92%                           99%
      Other Electronic Devices (Non-Apple)                               81%                           95%


     Source: DX-4714



Epic v. Apple, No. 4:20-CV-                                                               Written Direct Testimony of
05640-YGR-TSH                                                                             Dominique Hanssens, Ph.D.



                                                           Page 10
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 12THE
                                                                    of 30
                             PROTECTIVE ORDER



17.     In the iOS Fortnite Survey, I found that the vast majority of iOS Fortnite Players
regularly used Other Electronic Devices in the last 12 months and regularly used these devices to
play games (see Exhibit 8 below). In particular:
           •   97 percent of iOS Fortnite Players regularly used at least one type of Other
               Electronic Devices in the last 12 months;
           •   94 percent of iOS Fortnite Players regularly used at least one type of Other
               Electronic Devices not manufactured by Apple in the last 12 months;
           •   99 percent of iOS Fortnite Players regularly used or could have regularly used at
               least one type of Other Electronic Devices in the last 12 months;
           •   99 percent of iOS Fortnite Players regularly used or could have regularly used at
               least one type of Other Electronic Devices not manufactured by Apple in the last
               12 months;
           •   79 percent of iOS Fortnite Players indicated that they regularly used gaming
               consoles and/or handheld gaming devices in the last 12 months;
           •   90 percent of iOS Fortnite Players indicated that they regularly used or could
               have regularly used gaming consoles and/or handheld gaming devices in the last
               12 months; and
           •   94 percent of iOS Fortnite Players played games on at least one type of Other
               Electronic Device in the last 12 months.




 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                      Dominique Hanssens, Ph.D.



                                             Page 11
             HIGHLY
            Case      CONFIDENTIAL Document
                 4:20-cv-05640-YGR – ATTORNEYS'
                                            490-5EYES
                                                   FiledONLY  SUBJECT
                                                         04/27/21 PageTO
                                                                       13THE
                                                                          of 30
                                   PROTECTIVE ORDER



                                                                Exhibit 8
    Other Electronic Devices Used or Available to Use and Other Electronic Devices Used to Play Games
                              by iOS Fortnite Players (Share of Respondents)

                                                                                  Regularly Used This Device or
                                                                                    Device Was Available to
                                                     Regularly Used This Device       Regularly Use in the         Used This Device to Play
Device                                                 in the Last 12 Months             Last 12 Months           Games in The Last 12 Months

Smartphones with Non-iOS Operating Systems                      38%                            72%                            27%
  Android                                                       28%                            62%                            22%
    Microsoft                                                   19%                            43%                             8%
Tablets with Non-iOS Operating Systems                          33%                            67%                            18%
    Android                                                     25%                            55%                            14%
    Microsoft                                                   16%                            40%                             7%
Laptops                                                         80%                            91%                            57%
    Apple                                                       44%                            56%                            28%
    Brands Other Than Apple                                     59%                            78%                            37%
Desktops                                                        59%                            76%                            41%
    Apple                                                       30%                            46%                            16%
    Brands Other Than Apple                                     48%                            66%                            31%
Gaming Consoles and/or Handheld Gaming Devices                  79%                            90%                            79%
  Nintendo Switch (including Nintendo Switch Lite)              42%                               –                           42%
    PlayStation (PS Series Console)                             55%                               –                           55%
    Xbox                                                        49%                               –                           49%
    Nintendo DS Series                                          20%                               –                           20%
    PlayStation Vita                                            11%                               –                           11%
    GPD XD Plus                                                  2%                               –                            2%

Other Electronic Devices                                        97%                            99%                            94%
Other Electronic Devices (Non-Apple)                            94%                            99%                            90%


Source: DX-4663; DX-4754

18.    I performed sensitivity analyses and robustness checks of my results in Exhibits 7 and 8
above. In particular:
                  a. I recalculated the results for three mutually exclusive subsets of respondents:
                     those who regularly use both an iPhone and an iPad, those who regularly use an
                     iPhone only, and those who regularly use an iPad only.
                  b. I recalculated the results after I excluded sets of respondents whose responses
                     might indicate they were inattentive: respondents who completed the survey too
                     quickly or too slowly, 4 and respondents who indicated they regularly used or
                     could have regularly used smartphones operated by a Windows Microsoft
                     operating system.


4 I used two different methods for the robustness test with respect to time spent completing the
survey. First, I excluded respondents who were outliers in terms of overall survey completion
time between all respondents (for the iOS App Survey, this was defined as those who completed
the survey in under two minutes or in fourteen minutes or more; for the iOS Fortnite Survey, this
was defined as those who completed the survey in under two minutes or in sixteen minutes or
more). Second, I excluded respondents who completed the survey in under three minutes.
    Epic v. Apple, No. 4:20-CV-                                                                       Written Direct Testimony of
    05640-YGR-TSH                                                                                     Dominique Hanssens, Ph.D.



                                                                 Page 12
         HIGHLY
        Case      CONFIDENTIAL Document
             4:20-cv-05640-YGR – ATTORNEYS'
                                        490-5EYES
                                               FiledONLY  SUBJECT
                                                     04/27/21 PageTO
                                                                   14THE
                                                                      of 30
                               PROTECTIVE ORDER



19.     These changes had no material impact on the results of my surveys, as I still found that
the vast majority of respondents regularly used or could have regularly used Other Electronic
Devices in the last 12 months, and that the vast majority of iOS Fortnite Players regularly used
Other Electronic Devices to play games. Even if certain survey respondents are removed from
the analysis, my overall results and conclusions do not change in a meaningful way.
20.    Professor Rossi’s survey data about device usage corroborate the main results of my
surveys. Professor Rossi asked his survey respondents to indicate which (if any) of the following
types of devices they used: smartphones (Q7), tablets (Q8), computers / laptops (Q12), and
gaming consoles (Q13). 5 Analysis of these responses shows that the vast majority of Professor
Rossi’s respondents used Other Electronic Devices (see Exhibit 9). 6
                                                Exhibit 9
                               Device Usage by Professor Rossi's
                                      Survey Respondents
                                                                 Professor Rossi's
                      Device                                       Respondents

                      Any Other Electronic Devices                      98%
                      Any Other Electronic Devices (Non-Apple)          93%


                   Source: Summarizing PX-2545


IV.       Professor Rossi’s Survey Methodology Was Flawed and His Results Are Unreliable
21.    I was also asked to review and evaluate the reliability of Professor Rossi’s survey
instrument and the validity and reliability of his survey results.
22.     Professor Rossi designed and fielded a survey of U.S. residents aged 17 and older using a
sample limited to respondents who had used an iOS Device and made in-app purchases or
purchased subscriptions through the App Store in the 30 days before taking the survey. 7 The
main goal of Professor Rossi’s survey was to measure how consumers would react to a
hypothetical price increase scenario. 8 To achieve this, Professor Rossi asked respondents how
they might have reacted had there been a five percent increase hypothetically applied to the
prices of the in-app purchases and subscriptions respondents had made in the past 30 days on
their iOS Devices.
23.    Academic research demonstrates that survey respondents’ predictions about how they
would have changed their behavior in a hypothetical situation (especially in relation to prices)


5 PX-2547.8–9; 15–16.
6 While Professor Rossi’s target population and his questions are different from mine, these
survey responses provide relevant insights into the device usage question my surveys address.
7 Rossi, ¶ 4.
8 Rossi, ¶ 2.

    Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
    05640-YGR-TSH                                                        Dominique Hanssens, Ph.D.



                                                 Page 13
         HIGHLY
        Case      CONFIDENTIAL Document
             4:20-cv-05640-YGR – ATTORNEYS'
                                        490-5EYES
                                               FiledONLY  SUBJECT
                                                     04/27/21 PageTO
                                                                   15THE
                                                                      of 30
                               PROTECTIVE ORDER



are not reliable indicators of their actual behavior, and that such survey methods generate
unreliable responses. Further, as I describe below, Professor Rossi’s survey generated biased
and unreliable responses because he failed to follow standard survey practices in conducting his
survey, including not pretesting his final survey instrument. Even if Professor Rossi’s survey
results were reliable, which they are not, they are not generalized to the broader population he
was asked to target in his assignment. Furthermore, the results cannot be generalized to any
hypothetical price increase scenario other than the five percent price increase he tested.

          A.     The Stated Preference Survey Method that Professor Rossi Used Is Widely
                 Regarded as Unreliable

24.    Professor Rossi asked respondents to predict how they might have changed their
purchasing behavior for “at-issue purchases” 9 made in the last 30 days on the App Store in
response to a hypothetical price increase of five percent.
25.     Academic research documents the gap between actual behavior and survey respondents’
statements as to how they would behave (i.e., their stated preferences). One explanation for this
well-documented disconnect is known as “hypothetical bias,” or respondents’ inability to reliably
predict their behavior in hypothetical situations for which they do not have enough real-world
context to tie their responses to their actual behavior. As Professor Jerry Hausman of MIT noted,
“put simply, what people say is different from what they do.” 10
26.    Professor Rossi has also acknowledged that simply asking respondents to predict their
behavior yields unreliable results 11 and has advocated for the use of other survey methods, such
as choice-based conjoint, 12 to avoid the use of stated preference data. Professor Rossi states in
one publication that “[v]irtually all researchers in marketing accept the premise that choice-based
conjoint studies offer superior recovery of consumer preferences than a pure stated preference
method in which direct elicitation of preferences is attempted.” 13
27.    However, here Professor Rossi used a “pure stated preference method,” asking
respondents to predict how they might have changed their behavior in a hypothetical situation
involving a price increase.


9 Professor Rossi defines “at-issue purchases” as “in-app purchases and subscriptions when
purchased from within iOS apps.” Rossi, ¶ 2.
10 J. Hausman (2012), “Contingent Valuation: From Dubious to Hopeless,” Journal of Economic

Perspectives, 26, 4, 43–56 at p. 44.
11 See, for example, Rossi, P. E., G. Allenby, and N. Hardy (2019), “Economic Foundations of

Conjoint Analysis,” in Handbook of the Economics of Marketing, Rossi, P.E. and J. P. Dube, eds.
Oxford, United Kingdom: Elsevier, 151–192 (“Rossi et al.”) at pp. 152–154; DX-4942.
12 A conjoint survey is a survey method pursuant to which the researcher analyzes trade-offs

respondents make when choosing between different products given various choices to infer their
preferences.
13 Rossi et al. at pp. 152–153. Emphasis added; DX-4942.



    Epic v. Apple, No. 4:20-CV-                                     Written Direct Testimony of
    05640-YGR-TSH                                                   Dominique Hanssens, Ph.D.



                                             Page 14
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 16THE
                                                                    of 30
                             PROTECTIVE ORDER



       B.      Professor Rossi’s Survey Results Are Not Generalizable to the Broader
               Population He Was Asked to Study

28.     Even if the results of Professor Rossi’s survey were reliable, which they are not, they are
not generalizable either to iOS Device users younger than 17 years old or to iOS Device users
who made in-app purchases or subscriptions outside the 30-day window of Professor Rossi’s
survey.
29.    Professor Rossi’s target population (U.S. residents aged 17 and older who have used an
iOS device and have made at-issue purchases in the past 30 days 14) does not match the
population of U.S. consumers who make in-app purchases or buy subscriptions on iOS Devices
because:
       •    It excludes the important segment of 13 to 16 year-olds, despite the fact that this
            demographic group comprises a significant part of the population of Fortnite
            players. 15 Younger buyers may have a different price elasticity than those included in
            Professor Rossi’s survey. Further, Professor Rossi provides no evidence that younger
            buyers do not make the purchase decisions for their at-issue purchases.
       •    It excludes individuals who make in-app purchases and subscriptions but who did not
            do so in the 30 days before Professor Rossi’s survey. Infrequent buyers may have a
            different price elasticity than frequent consumers.
30.    Additionally, the results of Professor Rossi’s survey are not generalizable to any
hypothetical price increase scenarios other than the five percent price increase he tested.
Professor Rossi’s estimated price elasticity of demand therefore cannot be generalized.

       C.      Professor Rossi’s Failure to Pretest His Final Survey Instrument Violates
               Standard Survey Practices

31.    Professor Rossi generated four versions of his survey instrument: Initial Draft Survey,
Version 1 (“V1”), Version 2 (“V2”), and Version 3 (“V3”). 16 In each version, Professor Rossi
posed three main questions (Q16, Q17, and Q18) that attempted to elicit respondents’ predictions
about how they might react to his hypothetical price increase scenario. The wording of the
questions and answer options changed substantially across the different versions of the survey
instrument.
32.     It is standard survey practice to conduct pretests, which involve interviewing a small
group of subjects, to identify “questions that respondents have difficulty understanding or
interpret differently than the researcher intended” before administering the survey instrument to a



14 Rossi, ¶ 15.
15 DX-3233.
16 See DX-4667, DX-4668.



 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                        Dominique Hanssens, Ph.D.



                                              Page 15
        HIGHLY
       Case      CONFIDENTIAL Document
            4:20-cv-05640-YGR – ATTORNEYS'
                                       490-5EYES
                                              FiledONLY  SUBJECT
                                                    04/27/21 PageTO
                                                                  17THE
                                                                     of 30
                              PROTECTIVE ORDER



full sample. 17 Depending on the findings of pretests, changes can be made to the survey
instrument. In some cases, these changes are minor (e.g., a word in the question is underlined to
ensure respondents read the question accurately), but in others they are extensive (e.g., wording
of questions or answer options is significantly altered or new questions or answer options are
added to the survey). In the latter scenario, additional pretests, namely interviews of subjects,
must be conducted to ensure the alterations to the survey instrument provide the intended
clarification and respondents understand and interpret the new questions and answer options
appropriately.
33.      Professor Rossi pretested his Initial Draft Survey (or conducted an “unstructured pre-test”
of this initial version, per Professor Rossi’s non-standard terminology). 18 This included
interviews with eight respondents. Based on these interviews, Professor Rossi identified
multiple issues with the survey instrument, including respondent confusion about descriptions of
the at-issue purchases and the hypothetical price increase scenario. 19 He then made three rounds
of substantive revisions to his main questions to address these issues, reflected in survey
instruments V1, V2, and V3, respectively. Exhibit 10 lists some of the substantial changes that
Professor Rossi made, the version in which he made the changes, and whether respondents were
interviewed as part of any pretests after these changes were made. But none of these changes
were pretested. 20
                                                         Exhibit 10

                                      Professor Rossi’s Survey Changes

     Change to Survey Instrument                                First Introduced   In Final Survey   Pre-tested

     Added details to explain the hypothetical price increase         V1                               No

     Changed spending level subject to hypothetical price
                                                                      V1                               No
     increase from 12 months to 30 days

     Changed hypothetical price increase scenario from
                                                                      V3                               No
     forward-looking to backward-looking

     Changed the answer option associated with “Stickers”
                                                                      V3                               No
     from "No" to "Yes" in question Q16


     Source: DX-4667, DX-4668, DX-4670




17 Krosnick, J. A. (1999), “Survey Research,” Annual Review of Psychology, 50, 537–567
(“Krosnick”) at p. 541.
18 Rossi, ¶¶ 18–19; DX-4665.
19 Rossi, ¶ 20.
20 In addition to the changes noted in Exhibit 10, Professor Rossi also failed to pretest a number

of other substantive changes to his survey.

 Epic v. Apple, No. 4:20-CV-                                                        Written Direct Testimony of
 05640-YGR-TSH                                                                      Dominique Hanssens, Ph.D.



                                                            Page 16
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 18THE
                                                                    of 30
                             PROTECTIVE ORDER



34.     Professor Rossi conducted a separate pilot study for each revised version of his survey
instrument (see Exhibit 11). He uses the misleading, non-standard phrase “structured pre-test”
to present these pilot studies as a type of pretest. While pretests involve interviewing
respondents about the survey in an open-ended manner by a professional interviewer, pilot
studies do not involve interviews or any direct interaction with respondents, and entail nothing
more than administering the survey to a group of respondents and evaluating their collected
answers. 21 Indeed, Professor Rossi affirmed this point in his testimony in another matter, noting
that “[p]ilot testing is not the same thing as a pre-test.” 22
                                                 Exhibit 11

                           Professor Rossi’s Survey Revision Process
                                       Type of Study                Survey             Number of    Respondent
       Fielding Period         As Defined by Professor Rossi      Instrument          Respondents    Interviews
       12/23/20 – 1/2/21            Unstructured Pretest       Initial Draft Survey        8            Yes
        1/7/21 – 1/8/21         Structured Pretest Version 1     Version 1 (V1)           36            No
       1/12/21 – 1/13/21        Structured Pretest Version 2     Version 2 (V2)           38            No
       1/19/21 – 1/19/21        Structured Pretest Version 3     Version 3 (V3)           99            No

Source: DX-4665
35.     Because Professor Rossi failed to pretest his final survey instrument, he has no assurance
that the questions in his final survey instrument were understood and appropriately interpreted by
respondents. In fact, the data generated across Professor Rossi’s pilot studies do not support the
inference that respondents were not confused; as I show below in Exhibit 13, the data suggest
that he did not solve the problems he identified, and his finalized survey instrument was still
susceptible to respondent confusion and generated unreliable responses. As Professor Rossi
stated in another matter, it is “incumbent upon any market survey professional” to “provide
proper evidence of a valid pre-test” and, absent this, “the results [from a survey] are not
reliable.” 23 Professor Rossi failed to do so here. His survey results are therefore unreliable.




21 Ruel, E., Wagner, W. E., and B. J. Gillespie (2016), The Practice of Survey Research: Theory
and Applications, Thousand Oaks, CA: SAGE Publications, Inc., pp. 114–115.
22 Contingent Rebuttal Witness Statement of Peter E. Rossi, Certain Gaming and Entertainment

Consoles, Related Software, and Components Thereof, U.S. International Trade Comm., Wash.,
D.C., Investigation No. 337-TA-752, Nov. 13, 2012 (“Rossi ITC Rebuttal Witness Statement”),
¶ 38; DX-4944.
23 Rossi ITC Rebuttal Witness Statement, ¶ 57; DX-4944.



 Epic v. Apple, No. 4:20-CV-                                                      Written Direct Testimony of
 05640-YGR-TSH                                                                    Dominique Hanssens, Ph.D.



                                                   Page 17
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 19THE
                                                                    of 30
                             PROTECTIVE ORDER



       D.      Question Q16

               1.      Professor Rossi’s Confusing Hypothetical in Question Q16
36.     When designing surveys based on hypothetical scenarios, it is necessary to describe the
hypothetical in a manner that is consistent with how respondents would experience it in the real
world. 24 Failing to do so results in respondent confusion and unreliable responses. 25 As
Professor Rossi has himself explained, using questions untethered from the real world “violates
everything that anyone has taught or written about survey research; namely, you have to expose
people to stimuli that they can understand and appreciate in the way in which they come to terms
with the real world on a day-to-day basis.” 26
37.     In question Q16, Professor Rossi asked respondents whether they would have kept or
changed in-app purchases or subscriptions made on the App Store in the past 30 days in response
to a hypothetical price increase (see Exhibit 12). However, Professor Rossi did not provide the
necessary context for respondents to properly answer this question, and he employed a
backward-looking hypothetical that resulted in respondent confusion.




24 See Diamond, S. S., and J. B. Swann, eds. (2012), Trademark and Deceptive Advertising
Surveys: Law, Science, and Design, Chicago, IL: ABA Publishing (“Diamond and Swann”), at p.
249, (“[T]he suitable method and the determination of whether a survey creates experimental
demand effects and biased results, relative to what is likely to occur in reality, depends largely on
the pertinent marketplace conditions. That is, whether a survey creates responses that deviate
from what naturally occurs in reality depends on whether the manner in which survey
respondents are exposed to the stimuli at issue is fundamentally different from what consumers
encounter in the marketplace.”).
25 See Diamond and Swann, at p. 259 (“[A] primary criterion for assessing the reliability of

surveys and the severity of demand effects is based on the degree to which they alter the
fundamental conditions in which the marks or terms at issue are encountered by buyers in
reality.”).
26 DX-4946, 258:22–259:2.

 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                        Dominique Hanssens, Ph.D.



                                              Page 18
         HIGHLY
        Case      CONFIDENTIAL Document
             4:20-cv-05640-YGR – ATTORNEYS'
                                        490-5EYES
                                               FiledONLY  SUBJECT
                                                     04/27/21 PageTO
                                                                   20THE
                                                                      of 30
                               PROTECTIVE ORDER



                                                Exhibit 12




                Source: PX-2547.35

38.     First, Professor Rossi told his respondents that prices in the App Store increased by five
percent without specifying the reason for the price increase or providing any information
regarding the prices of the at-issue purchases on non-iOS Devices. Based on feedback from his
pretest participants, in the second version (V1) of his survey, Professor Rossi added the
following language “[n]othing else about your apps or IAPs/subscriptions has changed.” 27 This
change addresses only one potential reason for the price increase (i.e., a change to the app, in-app
or subscription that is being purchased) and the question still lacks context for the reason for the
price increase. Because Professor Rossi did not interview and ask a single respondent whether
the additional language did provide sufficient context, he has no evidence that this source of
respondent confusion was properly remedied.
39.    Second, Professor Rossi changed the hypothetical scenario posed in question Q16 from a
forward-looking exercise (a scenario where the prices of the at-issue purchases respondents had
made over the past 30 days would hypothetically increase by five percent in the future) to a
backward-looking exercise (a scenario where the prices of the at-issue purchases respondents had
made over the past 30 days hypothetically increased by five percent 30 days ago). 28 The
backward-looking hypothetical in question Q16 does not resemble any decision respondents
would make in the real world. In the real world, consumers make decisions on purchases for
goods or services they intend to consume immediately or in the future. In contrast, Professor


27   DX-4667.
28   DX-4668.
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                             Page 19
             HIGHLY
            Case      CONFIDENTIAL Document
                 4:20-cv-05640-YGR – ATTORNEYS'
                                            490-5EYES
                                                   FiledONLY  SUBJECT
                                                         04/27/21 PageTO
                                                                       21THE
                                                                          of 30
                                   PROTECTIVE ORDER



Rossi’s respondents were asked to make decisions for purchases they had already paid for at a
price level that was not a part of their decision-making process at the time.
40.    I analyzed the data collected by Professor Rossi in his pilot studies and final survey and
concluded that the backward-looking scenario in Professor Rossi’s final survey was indeed more
confusing to respondents. Exhibit 13 shows that the share of respondents who chose the don’t
know / unsure option (a potential indication of confusion 29) was substantially higher in the
backward-looking scenario (10 percent) than in the forward-looking scenario (4 percent). 30


                                                                       Exhibit 13
                            Percentage of Non-“Deciders” Identified in Question Q16 Under the
                             Forward-Looking and Backward-Looking Hypothetical Scenarios

 Percentage of
 Respondents

 12%
                                                                                                          Backward-Looking
                                                                                                             Hypothetical
                                                                                                                  10%
 10%



     8%



     6%
                                     Forward-Looking
                                       Hypothetical
                                            4%
     4%



     2%



     0%
              Q16. “Would the 5% price increase cause you to make fewer             Q16. “Thinking about the same 30-day period, would you have
                    purchases in the future from the Apple App Store?”                     made the same purchases of IAPs/subscriptions from the
                                                                                           Apple App Store with the higher prices?”
              A.   “Don't know”
                                                                                    A.    “Not sure what I'd have done”

          Out of 74 combined responses for pilot study for V1 and V2      Out of 2,662 combined responses for pilot study for V3 and the final survey



      Source: DX-4669


29 Literature on surveys shows that respondents are “particularly likely to be attracted to a ‘don’t
know’ option when the question is difficult to understand or the respondent is not strongly
motivated to carefully report an opinion.” Diamond, S. S. (2011), “Reference Guide on Survey
Research,” in Reference Manual on Scientific Evidence, Washington, D. C.: The National
Academies Press, 359–423 (“Diamond”), at p. 391.
30 This difference is statistically significant at the five percent level.

 Epic v. Apple, No. 4:20-CV-                                                                               Written Direct Testimony of
 05640-YGR-TSH                                                                                             Dominique Hanssens, Ph.D.



                                                                        Page 20
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 22THE
                                                                    of 30
                             PROTECTIVE ORDER




41.    This increase in no-opinion responses suggests respondents had more difficulty
understanding the backward-looking hypothetical compared to the forward-looking hypothetical.
               2.      Framing of the Hypothetical Scenario and Answer Choices Artificially
                       Inflated the Number of “Stickers” in Question Q16
42.     Professor Rossi’s framing of the hypothetical scenario and answer choices in question
Q16 are likely to induce many respondents to answer that they would make “the same
purchases” and thus inflate the number of “Stickers” in Professor Rossi’s survey. Analysis of
data from Professor Rossi’s pilot studies and his final survey instrument demonstrates that his
questionnaire design choices caused the percentage of “Stickers” to increase by more than 40
percent in proportional terms, from 51 percent to 73 percent (see Exhibit 15 below).

                       a)      Acquiescence Bias

43.     Academic literature has shown that respondents are more likely to answer “yes” than
“no,” or otherwise agree with the question posed, all else equal. This tendency is sometimes
referred to as acquiescence bias or the yea-saying response tendency. 31 In fact, one of the
authorities that Professor Rossi has referenced in this matter warns that “acquiescence, ‘the
tendency to endorse any assertion made in a question, regardless of its content,’ is a systematic
source of bias.” 32
44.     Professor Rossi framed question Q16 as a yes/no question. In his initial survey, “No”
indicated that a respondent would not change past purchases from the App Store, while “Yes”
indicated that a respondent would change past purchases. In his third round of revisions to his
survey instrument, Professor Rossi reversed the meaning of the “Yes” and “No” options (see
Exhibit 14), so that leaving past purchases from the App Store unchanged was associated with a
“Yes” answer. 33 Acquiescence bias suggests the percentage of “Stickers” should increase as a
result, which was indeed the case.




31 Hurd, M. (1999), “Anchoring and Acquiescence Bias in Measuring Assets in Household
Surveys,” Journal or Risk and Uncertainty, 19, 1, 111–136 at pp. 116–117; Diamond and
Swann, at p. 274, (“The reason a question that may be answered by a mere ‘yes’ or ‘no’ is likely
to be leading is because, all other things being equal, respondents – generally agreeable people
who have agreed to participate in the first place – are more inclined to be agreeable and answer
‘yes’ than to answer ‘no.’ Given this ‘yea-saying response tendency,’ all other things being
equal, yes/no questions are much more likely to garner answers of yes rather than no. […] [T]he
use of yes/no questions can pose serious problems.”).
32 Diamond, at p. 394.
33 Professor Rossi defines respondents who said that they would have changed their purchases in

response to the hypothetical price increase as “Decrementers.” Rossi, ¶ 11.
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                             Page 21
          HIGHLY
         Case      CONFIDENTIAL Document
              4:20-cv-05640-YGR – ATTORNEYS'
                                         490-5EYES
                                                FiledONLY  SUBJECT
                                                      04/27/21 PageTO
                                                                    23THE
                                                                       of 30
                                PROTECTIVE ORDER



                                                     Exhibit 14

            Reversal of Answer Choice Identifying "Stickers" in Question Q16
     Professor Rossi's      Answer Choices in Initial Draft Survey,
       Classification                   V1, and V2                        Answer Choices in V3 and Final Survey
“Sticker”                No, the price increase would not cause me to   Yes, I would have made the same purchases
                         make fewer purchases from the Apple App        and spent $16.78
                         Store
“Decrementer”            Yes, the price increase would cause me to      No, I would have changed my purchases and
                         make fewer purchases from the Apple App        spent less than $16.78
                         Store

Source: DX-4670


45.     Professor Rossi explained that he reversed the “Yes” and “No” options to correct a
“double negative,” 34 but his pretests of the Initial Draft Survey provided no evidence that
respondents were confused by this phrasing, and he did not implement this change until the
fourth version of his survey instrument (i.e., V3). Nor did he interview any respondents (or
conduct a pretest) after he changed these answer options.

                           b)       Endowment Effect

46.    It is a well-established finding in consumer behavior research that people often demand
more to give up something they already own than they would pay to acquire it. This
phenomenon is known as the endowment effect. 35 Pursuant to this, people will consider
foregone gains less painful than perceived losses.
47.    When Professor Rossi asked respondents in question Q16 whether they would have
changed their past purchases (or changed purchases that the respondents were already
“endowed” with), respondents were in effect asked to second-guess a decision they had already
made and benefited from. Thus, respondents were asked whether they would have given up a
purchase whose benefits they had already enjoyed. The endowment effect highlights that
respondents would stick to the purchases they had already made.

                           c)       Impact of Framing of the Hypothetical Scenario and Answer
                                    Choices

48.     To assess the impact of Professor Rossi’s changes to question Q16, I analyzed the data
collected by Professor Rossi and compared (a) the percentage of “Stickers” in pilot studies for


34Rossi, ¶ 20.
35See Kahneman, D., J. Knetsch, and R. H. Thaler (1991), “Anomalies: The Endowment Effect,
Loss Aversion, and Status Quo Bias,” Journal of Economic Perspectives, 5, 1, 193–206.
 Epic v. Apple, No. 4:20-CV-                                                     Written Direct Testimony of
 05640-YGR-TSH                                                                   Dominique Hanssens, Ph.D.



                                                       Page 22
             HIGHLY
            Case      CONFIDENTIAL Document
                 4:20-cv-05640-YGR – ATTORNEYS'
                                            490-5EYES
                                                   FiledONLY  SUBJECT
                                                         04/27/21 PageTO
                                                                       24THE
                                                                          of 30
                                   PROTECTIVE ORDER



V1 and V2 of Professor Rossi’s survey instrument, in which the “No” option corresponded with
“Stickers” and the price increase hypothetical was forward-looking with (b) the percentage of
“Stickers” in the pilot study for V3 of Professor Rossi’s survey instrument and the final survey
instrument, in which the “Yes” option corresponded with “Stickers” and the price increase
hypothetical was backward-looking.
49.    As Exhibit 15 demonstrates, the percentage of “Stickers” increased dramatically from 51
percent in V1 and V2 of the survey to 73 percent in V3 and the final survey. 36 The difference
between the two groups is statistically significant at the five percent level.
                                                                       Exhibit 15
                               Percentage of “Stickers” Identified in Question Q16 Under the
                              Forward-Looking and Backward-Looking Hypothetical Scenarios

 Percentage of
 Respondents
                                                                                                           Backward-Looking
 80%                                                                                                          Hypothetical
                                                                                                                   73%
 70%

                                     Forward-Looking
 60%                                   Hypothetical
                                            51%
 50%


 40%


 30%


 20%


 10%


     0%
               Q16. “Would the 5% price increase cause you to make fewer            Q16. “Thinking about the same 30-day period, would you have
                     purchases in the future from the Apple App Store?”                    made the same purchases of IAPs/subscriptions from the
                                                                                           Apple App Store with the higher prices?”
               A.    “No, the price increase would not cause me to make
                     fewer purchases from the Apple App Store.”                     A.    “Yes, I would have made the same purchases and spent
                                                                                          <DROP IN AMOUNT ADJUSTED FOR 5% INCREASE>.”

          Out of 74 combined responses for pilot study for V1 and V2       Out of 2,662 combined responses for pilot study for V3 and the final survey



Source: DX-4671


36The figure shows that the versions with the backward-looking framing (V3 and final survey
instrument) and where the “Yes” option corresponds to “Stickers” yielded significantly higher
percentages of respondents who chose to make the same purchases (73 percent) than those in the
versions with the forward-looking framing and where the “No” option corresponds to “Stickers”
(51 percent, in V1 and V2).

 Epic v. Apple, No. 4:20-CV-                                                                                Written Direct Testimony of
 05640-YGR-TSH                                                                                              Dominique Hanssens, Ph.D.



                                                                        Page 23
         HIGHLY
        Case      CONFIDENTIAL Document
             4:20-cv-05640-YGR – ATTORNEYS'
                                        490-5EYES
                                               FiledONLY  SUBJECT
                                                     04/27/21 PageTO
                                                                   25THE
                                                                      of 30
                               PROTECTIVE ORDER




50.     Finally, Professor Rossi’s hypothetical price increase was restricted to purchases made in
the past 30 days, resulting in a trivial nominal price increase for the vast majority of respondents;
more than 80 percent of respondents who completed question Q16 in Professor Rossi’s survey
were presented with a price increase of less than $2. 37 Whereas in the Initial Draft Survey
Professor Rossi showed respondents an estimated annual amount of aggregate spending on in-
app purchases and subscriptions, he limited the spending to the significantly narrower 30-day
window in the later revisions and the final survey instrument. This change (which significantly
lowers the hypothetical increase in the purchase price) likely influenced respondents’ predictions
of how they would react to Professor Rossi’s hypothetical price increase and induced many
respondents to make “the same purchases” (i.e., inflated the number of “Stickers”).

         E.     Question Q17

51.      For respondents who indicated they would have changed their purchases, Professor Rossi
asked in question Q17 what the respondents would have done to spend less in the App Store,
after the hypothetical price increase. In question Q17, Professor Rossi overemphasized the need
to use a different device as well as the costs of switching devices, and presented answer choices
that were vague, artificially narrow, and did not properly reflect real-world choices. Responses
to this question are therefore likely to understate the willingness of real-world consumers to
reduce spending in Professor Rossi’s hypothetical price increase scenario by making payments
through means other than the App Store (e.g., using the web browser on an iPhone and making
the purchase on the app developer’s website or using a non-iOS Device, such as a laptop, to
make the purchase).




37   DX-4672.
 Epic v. Apple, No. 4:20-CV-                                          Written Direct Testimony of
 05640-YGR-TSH                                                        Dominique Hanssens, Ph.D.



                                              Page 24
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 26THE
                                                                    of 30
                             PROTECTIVE ORDER



                                          Exhibit 16




Source: PX-2547.36–37
52.     Specifically, Professor Rossi instructed his respondents to “keep in mind…” potential
switching costs associated with shifting purchases to other devices and provided a link to
additional information about switching costs (see Exhibit 16). While Professor Rossi included
prominent, lengthy reminders about switching costs, he failed to provide relevant context for
what “shift[ing] purchases” entails and whether such a shift always requires a shift to other
devices. Consequently, he implicitly and misleadingly positioned the decision as one of using an
iPhone or iPad versus switching to a different device entirely. 38 Professor Rossi therefore
presented the alternatives to making payments in the App Store as the less attractive and more
costly choices for his survey respondents (e.g., his question suggests that a respondent would
have to buy and use a new Android smartphone or a tablet to avoid making the payment through
the App Store). As a result, question Q17 biases respondents toward keeping payments in the


38While Professor Rossi includes a “None of the above” option, he provides no evidence that his
respondents would properly understand that using the web browser on an iPhone or iPad and
making the purchase on the app developer’s website would be covered under this option.
 Epic v. Apple, No. 4:20-CV-                                      Written Direct Testimony of
 05640-YGR-TSH                                                    Dominique Hanssens, Ph.D.



                                            Page 25
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 27THE
                                                                    of 30
                             PROTECTIVE ORDER



App Store and not considering other means for payments in order to reduce spending in the
hypothetical price increase scenario.
53.     First, while Professor Rossi specifically reminded respondents of the “costs … to shift
purchases to other devices,” he did not explain how such a shift could result in spending less. In
fact, only the “Sticker” answer choice (“Would have kept my IAP/subscription spending in the
Apple App Store but spent less…”) mentions spending less. Neither of the answer choices that
involve shifting spending to other devices mentions spending less. Professor Rossi made no
attempt to explain how these answer choices could be relevant to spending less.
54.    Second, because the answer choices that Professor Rossi presented in question Q17 were
vague, artificially narrow, and did not properly reflect real-world choices, results for question
Q17 likely understate the willingness of real-world consumers to reduce their spending by using
means other than making the payment through the App Store. For example, Professor Rossi:
            a. Omitted alternative methods for reducing spending, such as making purchases
               through a website using an iOS Device. 39
            b. Failed to explain that respondents could continue to consume purchased products
               (e.g., digital newspaper content) on their iOS Devices if they chose to make
               payments for these products (e.g., a digital newspaper subscription) using other
               devices. For example, Professor Rossi described device compatibility costs and
               learning how to use new device features and apps as part of his switching costs.
               Many of these costs would not be relevant for making payments. Discussing
               switching costs in this manner may have led respondents to believe that purchased
               content would need to be consumed from a device other than the respondent’s
               iPhone or iPad.
            c. Framed question Q17 such that respondents had to make an immediate switch
               decision to fully or partially avoid the hypothetical price increase, (e.g.,
               immediately purchasing a new Android phone as a remedy for the hypothetical
               price increase). As a result, such an immediate switch decision would strike
               many respondents as confusing and unrealistic.

       F.      Question Q18

55.     For respondents who indicated in question Q16 that they would have changed their
purchases and spent less, Professor Rossi asked, in question Q18, by how much they would
reduce their spending (see Exhibit 17). He again failed to provide respondents with a realistic
setting and proper context. Nor did he allow respondents to indicate that they could not answer
this question because they were unsure or did not know (i.e., he forced all respondents to provide



39See “Netflix Stops Offering In-App Subscriptions for New and Returning Customers on iOS,”
The Verge, December 28, 2018, https://www.theverge.com/2018/12/28/18159373/netflix-in-app-
subscriptions-iphone-ipad-ios-apple, access date: 3/14/2021; DX-5308, Section 3.1.3.
 Epic v. Apple, No. 4:20-CV-                                        Written Direct Testimony of
 05640-YGR-TSH                                                      Dominique Hanssens, Ph.D.



                                             Page 26
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 28THE
                                                                    of 30
                             PROTECTIVE ORDER



a monetary value). As a result, responses to question Q18 and Professor Rossi’s estimate of
price elasticity of demand are unreliable.
                                            Exhibit 17




Source: PX-2547.40


56.     In the real world, the amount consumers pay would depend on their decision regarding
what to purchase (e.g., keep or discontinue an existing subscription) and the means through
which to make the payment for these purchases (e.g., pay via the App Store, pay using app
developer’s website using an iOS device or a non-iOS device). Therefore, real world consumers
would not be able to reduce their spending in the App Store by any random amount, as they were
essentially asked to do in Professor Rossi’s survey.
57.    Further, Professor Rossi’s failure to provide a “don’t know / unsure” option for
respondents violates standard practices in survey research. 40 Though respondents indicated they
would spend less in previous questions, it is highly likely that some respondents did not know
how much less they would have spent in the App Store (in particular because this type of


40 See Diamond, at p. 390 (“[T]he survey can use a quasi-filter question to reduce guessing by
providing ‘don’t know’ or ‘no opinion’ options as part of the question … [b]y signaling to the
respondent that it is appropriate not to have an opinion, the question reduces the demand for an
answer and, as a result, the inclination to hazard a guess just to comply”). See also Krosnick, at
p. 557.
 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                             Page 27
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 29THE
                                                                    of 30
                             PROTECTIVE ORDER



decision is not made in the real world). By forcing all of his respondents to provide an answer,
Professor Rossi elicited unreliable responses.

       G.      Professor Rossi’s Purported Evidence of Representativeness Is Misleading

58.    Professor Rossi provided several comparisons of his survey sample to external data to
purportedly demonstrate that “the sample of respondents who passed the Reliability Test was
representative of the underlying target population of iOS device users who make at-issue
purchases.” 41 However, the tests he conducted provide a false impression of the
representativeness of his sample.
59.    Specifically, Professor Rossi compared device distribution and gender distribution of
respondents in his data to the device distribution and gender distribution of iPhone users in a
survey presented in a RBC Capital Markets securities analyst report. The choice of the RBC
Capital Markets survey as a benchmark is arbitrary for two reasons:
            a. The RBC Capital Markets survey does not reflect the relevant target population as
               defined by Professor Rossi since it is not limited to those who made at-issue
               purchases and is limited to iPhone users only.
            b. The RBC Capital Markets survey was conducted by a securities analyst via
               SurveyMonkey, and the analyst report that presented this survey did not disclose
               information about the survey methodology, such as respondent selection or the
               specific questions asked. Without this information, Professor Rossi has no basis
               to assume that this survey accurately reflects the relevant population. 42
60.     In the second comparison, Professor Rossi compared the median in-app purchases of his
survey respondents to the median in-app purchases in Apple Transaction Data. However, this
specific comparison of the datasets does not ensure Professor Rossi’s data matches the Apple
Transaction Data more generally. Professor Rossi’s own analysis shows that the comparison is
not robust. For example, the 75th percentile of his final survey sample (“Completers”) spent
$25, while the 75th percentile in the Apple Transaction Data spent $34.92. 43




41 Rossi, ¶¶ 47–49.
42 PX-2544.
43 PX-1085.

 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                             Page 28
       HIGHLY
      Case      CONFIDENTIAL Document
           4:20-cv-05640-YGR – ATTORNEYS'
                                      490-5EYES
                                             FiledONLY  SUBJECT
                                                   04/27/21 PageTO
                                                                 30THE
                                                                    of 30
                             PROTECTIVE ORDER



V.     Oath
I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.
Respectfully submitted,




                                                                             April 23, 2021
Dominique Hanssens                                                           Date


8108 words




 Epic v. Apple, No. 4:20-CV-                                         Written Direct Testimony of
 05640-YGR-TSH                                                       Dominique Hanssens, Ph.D.



                                              Page 29
